Title: From John Adams to Benjamin Franklin, 27 January 1787
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Grosvenor Square Jan. 27. 1787
     
     Dr White has been So obliging to me, as to take with him to America, two Volumes, one for your Excellency and one for the Philosophical Society of Philadelphia, of a Production of mine, Suggested by the late popular Phrensy in Massachusetts and New Hampshire. It contains my Confession of political Faith, and if it is Heresy, I shall I Suppose be cast out of Communion. But it is the only Sense, in which I am or ever was a Republican, and in Such Times I hold concealment of Sentiments to be no better than countenancing Sedition.— Let me beg your Excellencys Acceptance of one Volume, and that you would present the other to the Philosophical Society, with my respectfull Thanks for the Volume of their Transactions, transmitted me by your Excellency in their Name.— That Work is in good Reputation here.
     Mr Dilly has often requested me to mention to your Excellency, his great desire of publishing a new Edition of your Works, and a Sketch of your Life. and his Inclination is much quickened Since he learnt that you had been advised to write it, with your own Hand. inclosed is a Note which I received from him this morning. Mr Dilly is as honest a Man as any of the trade here, and as much esteemed by Men of Letters, so that, I believe you may depend upon his honour and skill. My Regards to Mr Franklin and / Mr Beach, if you please. with great / Respect I have the honour to be, sir, your / most obedient & humble servant
     
      John Adams
     
    